department of the treasury internal_revenue_service washington d c oeg sttff ta taa tax_exempt_and_government_entities_division u l l xxxxxxxxxxk xxxkxxkxkxxak xxxxxxxxaxkk attn xxxxxxx legend state a plan x group b employees board c director d commissioner e statute m dear e ek see this letter is in response to your request for a private_letter_ruling dated as supplemented by correspondence dated and submitted on your behalf by your authorized representative concerning whether plan x is a governmental_plan under sec_414 of the internal_revenue_code code the following facts and representations were made in support of your ruling_request plan x is a defined_benefit_plan created by state a pursuant to statute m plan x was created effective in order to consolidate the various existing retirement plans of state a municipalities that were established for the benefit of group b employees the consolidation was mandated by section 3c of statute m section of statute m provides that plan x shall be a body corporate and an instrumentality of state a and that plan x shall be the responsibility of state a and not that of the participating page -2- municipalities plan x received its most recent determination as to its qualified status under sec_401 of the code in a favorable determination_letter dated the purpose of plan x was to streamline and provide various economic efficiencies to the administration of the separate retirement plans maintained by various state a municipalities for group b employees statute m required the consolidation of these separate retirement plans and the transfer of those assets to plan x plan x are found in statute m all aspects of section of statute m provides that the overall responsibility for the administration of plan x resides in board c section a provides that board c shail be composed of thirteen members seven members shall be elected with six of those elected by active members of plan x from various geographic areas of state a with the members in each area electing an active member from that area and one elected by the retired members of plan x from state a with the retired members electing a retired member one member shall be appointed by the speaker of the house of representatives of state a one member shall be appointed by the president pro tempore of the state a senate one member shall be appointed by the governor of state a one member shall be appointed by the president of the state a municipal league one member shail be the state a insurance commissioner or his designee and one member shall be the director of state a finance or his designee section of statute m provides that board c shall keep a record of all of its proceedings which shall be open for inspection at all reasonable hours a report including such information as the operation of plan x for the past fiscal_year including income disbursements and the financial condition of plan x at the end of each fiscal_year and showing the valuation of plan x assets investments and liabilities shall be delivered to the governor of state a after the end of each fiscal_year the state a auditor and state a inspector shall make an annual audit of the accounts of plan x in accordance with state a statutes further section g provides that board c shall compile a quarterly financial report which shall be distributed to the governor of state a the pension committee of state a the legislative service bureau of state a the speaker of the house of representatives of state a and the president pro tempore of the state a senate among its many responsibilities board c is responsible for the policies and rules for the general administration of plan x section of statute m provides that board c shall appoint an executive director director d subject_to the policy direction of board c director d shall be the managing and the administrative officer of plan x and as such shall have charge of the office records supervision and direction of the employees of plan x section of statute m provides that director d with his staff and consultants shall be responsible to board c for the day-to-day operation of plan x and other duties which are assigned by board c director d shall be responsible to board c board c page -3- must also discharge its duties solely in the interest and for the exclusive benefit of the group b employees and their beneficiaries section of statute m provides that board c shall be responsible for the policies and rules for the general administration of plan x and for the transaction of its business consistent with law which rules and regulations shall be filed with the secretary of state of state a section of statute m provides that board c shall discharge its duties with respect to plan x solely in the interest of the participants of plan x and their beneficiaries the primary source of contributions to plan x is from the participating state a municipalities in the form of group b employees' contributions which are picked up by the state a municipal employer under sec_414 of the code as well as state a municipal employer contributions on behalf of such employees in addition of state a taxes collected by commissioner e on insurance premiums are contributed to plan x section of statute m in general defines a group b employee to mean an eligible officer of a participating municipality any municipality with a municipal police department is considered an eligible_employer under plan x an eligible_employer that elects to become a member of plan x and as such makes contributions to plan x on behalf of its group b employees is considered a participating municipality under section of statute m the only beneficiaries of plan x are group b employees and their beneficiaries as defined in statute m based on the aforementioned facts you have asked for a ruling that plan x is a governmental_plan under sec_414 of the code sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmenial plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that the federal or state government has over the organization’s everyday operations other facts include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization’s trustees or operating board are selected and whether the applicable page -4- governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit although all of the above factors are considered in determining whether an organization is an agency_or_instrumentality of a government the mere satisfaction of one or all of the factors is not necessarily determinative with respect to the first factor of revrul_89_49 section of statute m which created plan x specifically states that plan x is an instrumentality of state a thus there is specific_legislation creating plan x and specifically identifying it as an instrumentality of state a with respect to the second factor of revrul_89_49 plan x does not receive specific funding from state a plan x is a contributory pension_plan and is funded with group b employees’ contributions that are picked up by state a municipal employers under sec_414 of the code as well as state a municipal employer contributions made on behalf of the group b employees further plan x receives fourteen percent of state a taxes collected on insurance premiums by commissioner e with respect to the third factor of revrul_89_49 state a exercises considerable control_over plan x section of statute m provides that the maintenance of plan x is the responsibility of state a and not that of the participating state a municipalities state a also exercises control_over plan x through board c board c is charged with the general administration and management of plan x board c consists of thirteen members seven of whom are elected with six of those elected from various geographic areas of state a and one elected from the entire state a retired plan x membership the other six members of the board c are appointed by various elected state a government officials including the governor of state a the speaker of the house of representatives of state a and the president pro tempore of the state a senate and the directors of other state a departments board c also appoints director d who is the managing and administrative officer of plan x and who is responsible for the day-to-day operation of plan x board c under the direction of director d is required by section g of statute m to make quarterly and annual financial reports on the financial condition of plan x and to submit such reports to the governor of state a and other state a officials further state a exercises oversight authority over plan x's operations pursuant to section of statute m which provides that the state a auditor and the state a inspector shall perform an annual audit of the accounts of plan x in accordance with state a statutes with respect to the fourth factor of revrul_89_49 group b employees are not considered to be direct employees of state a rather a participating municipality that has elected to participate in plan x and that makes contributions to plan x on behalf of its group b employees is considered to be the direct employer of a group b employee a participating municipality that participates in plan x is then subject_to all of the rules regulations and policies enacted by board c as mentioned earlier board c is responsible for the policies and rules for the general administration of plan x which pursuant to section of statute m is the responsibility of state a page -s- in view of the foregoing we conclude that plan x is a governmental_plan for purposes of sec_414 of the code this ruling is based on the assumption that plan x is qualified within the meaning of sec_401 of the code and its related trust is tax-exempt under sec_501 a times relevant to this ruling at all no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code no opinion is expressed as to the validity of the pick up arrangement of plan x under sec_414 of the code a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact se t ep ra t sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter notice
